Citation Nr: 1456048	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The appellant had a verified period of active duty for training in the Army National Guard from January 2, 1977 to January 25, 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

 In June 2012, the appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must attempt to obtain any outstanding service personnel and medical records through a request to the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, the Appellant's Army National Guard of Wisconsin Unit (Battery A, 1st Battalion, 121st Field Artillery, based in Whitefish Bay), and any other appropriate agency. All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed right foot disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, attempt to procure records for any May 2014 treatment by an "Army Podiatrist," as mentioned in a July 2014 private treatment record.

3. Schedule the appellant for a foot examination to be performed by an appropriate examiner. All indicated tests, to include X-rays if deemed necessary, must be accomplished. The claims folder and a copy of this REMAND must be made available to the examiner. 

After reviewing the record and examining the appellant, the examiners should: (a) identify the most appropriate diagnosis for any right foot disorder found, other than a missing 2nd toe; and (b) it should be indicated whether any such disorder was at least as likely as not caused or permanently aggravated by service, to include any incident of service.

The examiner is asked to review all evidence, both lay and medical, to include the following:

a. The appellant's service treatment records;

b. The May 2011 private treatment record, in which an examiner diagnosed painful hallux rigidus with minimal hallux valgus; 

c. The April 2014 VA medical examination report, in which a VA examiner diagnosed a missing right toe, but also suggested the presence of "minor DJD" without further explanation; 

d. The July 2014 private treatment record, diagnosing pain on palpation, hallux valgus, and unspecified enthesopathy of the ankle and tarsus; and 

e. The lay evidence, to include the lay statements from the appellant and his spouse.

All findings and conclusions requested should be set forth in a legible report. Supporting explanation must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether his or her inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




